Judgment, Supreme Court, New York County, entered September 12,1979, is modified, on the law, to the extent that the civil penalties originally imposed by respondent-appellant-respondent Barbara Cohn, Assistant Commissioner of the Rent Control Division (hereinafter Rent Commissioner) in the amount of $8,600 and reduced by Special Term to $4,500, are hereby fixed at $7,100, and the judgment is otherwise affirmed, with costs to respondent-appellant-respondent Rent Commissioner. In general where a landlord of an apartment subject to rent control, with intent to cause tenants to vacate, engages in a course of conduct including, but not limited to, an interruption of essential services, or which is intended to interfere with or disturb the comfort, etc., of tenants, the city agency may impose civil penalties of $500 for a first offense, and $1,000 for each subsequent offense or for a violation consisting of conduct directed at the tenants of more than one housing accommodation. (Administrative Code of City of New York, §Y51-10.0, subd d; § Y51-11.0, subd b, par [2], cl [a].) The Rent Commissioner imposed penalties totaling $8,600. Special Term reduced these to $4,500 finding that the fine was excessive “in view of the fact that only a single tenant was involved in the proceedings.” The record indicates that until February, 1976 there were at least two rent controlled tenants of two separate apartments in occupancy, but that after February, 1976 only one tenant was involved. The fourth item of penalty imposed by the Rent Commissioner was $1,000 a year for each of the years from 1974 to 1977. As there was only one rent controlled tenant in occupancy for 1977 and for 10 months in 1976, we reduce the penalties for those years to $500 each, thus reducing the fourth item of penalties from $4,000 to $3,000. Item No. 6 involved a physical incident against one tenant; accordingly, we reduce that penalty imposed by the Rent Commissioner from $1,000 to $500. The other penalty items imposed by the Rent Commissioner are supported by substantial evidence and are within the Rent Commissioner’s authority. We thus reduce the total penalties imposed by the Rent Commissioner from $8,600 to $7,100. We are unable to find a legal justification for the further reduction ordered by Special Term. Concur — Sandler, Ross, Silverman and Carro, JJ.; Kupferman, J. P., dissents in part and would affirm.